IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS PENSION FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS WELFARE FUND
WELFARE FUND, TRUSTEES OF THE
CHICAGO PAINTERS AND DECORATORS
SAVTNGS FUND, TRUSTEES OF

THE CHICAGO PAINTERS AND No. 17 CV 8166
DECORATORS APPRENTICESHIP FUND,

TRUSTEES OF THE CHICAGO PAINTERS

AND DECORATORS SCHOLARSHIP FUND, Judge Wood

AND TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS JOINT
COOPERATION TRUST FUND,

Plaintiffs,

V.

ALCA, INC., an Illinois Corporation and
DAVID PASQUINELLI,

VV\/\./\/V\_/\/\/V\_/\./V\_/\_/V\_/\/\/\/\_/\/\/V\_/

Defendants
PLAINTIFFS’ MOTION FOR JUDGMENT IN A SUM CERTAIN
Plaintiffs, by and through their attorneys, DONALD D. SCHWARTZ, JAMES R.
ANDERSON, an`d ARNOLD AND KADJAN, LLP, move this Court to enter judgment in favor
of Plaintiffs and against the Defendants Alca, lnc. and David Pasquinelli in a sum certain. In
support of their Motion, the Plaintiffs state as follows:

l. The corporate Defendant, Alca, Inc. (“Alca”) Was served With the First Amended

Complaint on March 6, 2018. The individual Defendant, David Pasquinelli was served with
the Summons and First Amended Complaint on April 19, 2018. This court entered an order of
default against both Defendants on June 7, 2018.

2. According to the Affidavit of Richard Wolf, attached hereto as Exhibit 1,
the Defendant, Alca, owes $9,087.70 to Plaintiffs, consisting of $6,104.56 for contributions,
$915.68 in liquidated damages and $945.00 in audit costs, based upon the findings of a fringe
benefit fund contribution compliance audit for the period from July 1, 2017 through August 31,
2018. Additionally, Defendant owes $1,122.46 in outstanding liquidated damages for the period
from July 2017 through September, 2017.

5. Defendant, David Pasquinelli is in default and all allegations in the Complaint are
deemed to be true. As a consequence of failing to provide a bond, Pasquinelli is personally
liable to the Funds for all amounts owed by Alca, Inc. See First Amended Complaint, Count
ll at paras 14-19, attached as Exhibit 2.

WHEREFORE, Plaintiffs pray that this Court grant the following relief:

A. That judgment be entered in favor of Plaintiffs and against the Defendants, Alca, Inc.

and David Pasquinelli in the amount of $9,087.70.

Respectfully submitted,
TRUSTEES OF THE CHICAGO PAINTERS e t al

s/ James R. Anderson
One of the attorneys for Plaintiffs

DONALD D. SCHWARTZ
JAMES R. ANDERSON
ARNOLD AND KADJAN LLP
35 E. Wacker Drive, Suite 600
Chicago, Illinois 60601

(312) 236-0415

